UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1705


DONALD L. MORRISON,

                Plaintiff – Appellant,

          v.

GEORGE E. B. HOLDING; DAVID CORTES; WAYNE R. MYERS; DENNIS
DUFFY; S. KATHERINE BURNETTE; GEORGE B. CURRIN; STEVEN
WEST; VAUGHAN WINBORNE, JR.,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:12-cv-00253-BO)


Submitted:   September 12, 2013          Decided:   September 24, 2013


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Morrison, Appellant Pro Se. Joshua Bryan Royster, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina; David
Stebbins Coats, John Thomas Crook, BAILEY & DIXON, Raleigh,
North Carolina; Paul Faison Winborne, WINBORNE LAW OFFICE,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald       Morrison       appeals         the    district       court’s    order

dismissing his complaint.                In 2006, Morrison was found guilty on

numerous counts of fraud arising from his company’s business

distributing        food    stamps       for     North         Carolina    counties       in    the

1990s.    Morrison was also convicted for failure to appear at his

sentencing.        In his complaint, Morrison asked the district court

to   vacate    his     convictions         and       to   assess       damages    against       the

attorneys who represented him and several other attorneys at the

United States Attorney’s Office for North Carolina who had any

involvement in his prosecution.                       This was not Morrison’s first

attempt   to       vacate    his    conviction            or    seek    damages    from    these

Defendants;         Morrison       has     previously            filed     at     least        four

post-conviction civil actions in the Eastern District of North

Carolina alone on the same subject matter.                                However, only one

resulted in a dismissal on the merits.                                 On appeal, Morrison

largely reiterates his claims below, a narrative account that

largely reargues the facts of his criminal case.                            We affirm.

              We    conclude       that    the       district      court    lacked    subject

matter    jurisdiction         over       Morrison’s           state    malpractice       claims

against Vaughn Winborne and George Currin. 1                              That the alleged


      1
       We decline to affirm the district court’s dismissal on res
judicata grounds because, although Morrison’s previous action
was dismissed on statute of limitations grounds, it was also
(Continued)
                                                 2
malpractice occurred during a federal criminal case does not

confer federal question jurisdiction.                    See Hays v. Bryan Cave,

LLP, 446 F.3d 712, 713-14 (7th Cir. 2006).                      Nor does Morrison

establish total diversity of citizenship between the parties.

See 28 U.S.C. § 1332 (2006).                Finally, because we conclude that

Morrison’s           remaining     claims        are    meritless,     supplemental

jurisdiction over his state law claims is not warranted.                       See 28

U.S.C.        §   1367(c)(3)     (2006)    (permitting     dismissal    of    pendent

state law claims upon dismissal of federal claims); United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966) (recognizing

that when “federal claims are dismissed before trial, . . .

state claims should be dismissed as well”).

                  With   regard     to     Morrison’s      claims    against        the

governmental Defendants, we affirm for the reasons stated by the

district court.          The district court construed Morrison’s claims

as   a       Bivens 2 action.      To     the extent     that   Morrison     sues   the

governmental Defendants in their official capacities, his claims

are barred by sovereign immunity.                      See F.D.I.C. v. Myer, 510



dismissed for lack of subject matter jurisdiction. See Pizlo v.
Bethlehem Steel Corp., 884 F.2d 116, 119 (4th Cir. 1989) (“When
a dismissal is based on two determinations, one of which would
not render the judgment a bar to another action on the same
claim, the dismissal should not operate as a bar.”).
         2
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).



                                             3
U.S.    471,     484-86   (1994);       Consejo    de     Desarrollo       Economico      de

Mexicali, A.C. v. United States, 482 F.3d 1157, 1173 (9th Cir.

2007)    (“[A]      Bivens    suit      against    a    defendant    in     his    or    her

official capacity would merely be another way of pleading an

action against the United States, which would be barred by the

doctrine of sovereign immunity.”).                     To the extent Morrison sues

the governmental Defendants in their personal capacities, his

claims     are      barred    because      his     convictions       have     not       been

expunged,       overturned,        or    otherwise       declared    invalid.            See

Heck v.    Humphrey,         512   U.S.    477,        486-87   (1998).       See       also

Robinson       v.   Jones,     142      F.3d   905,     906-907     (6th    Cir.    1998)

(applying Heck to a Bivens action); Abella v. Rubino, 63 F.3d

1063, 1065 (11th Cir. 1995) (same).

               Accordingly,        we    affirm.          We    dispense     with       oral

argument because the facts and legal contentions are adequately

presented in the material before this court and argument will

not aid the decisional process.



                                                                                  AFFIRMED




                                               4